


Exhibit 10.2


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





SALES REPRESENTATION AGREEMENT
Between
CCA INDUSTRIES, INC. (“Company”)
And
S. EMERSON GROUP, INC (“Representative”)
DATED AS OF January 20, 2014





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





SALES REPRESENTATION AGREEMENT


This Sales Representation Agreement (“Agreement”) is made as of January 20,
2014, between CCA Industries Inc. (the “Company), and S. Emerson Group, Inc., a
Pennsylvania Corporation (“Representative”)




RECITALS
WHEREAS, the Company will own, develop, manufacture or have manufactured, market
and sell the products set forth in Exhibit A attached hereto, as the same may be
amended from time to time (the “Products”), and desires to outsource certain
sales functions with respect to the Products; and


WHEREAS, the Company desires to appoint Representative as its sales
representative with respect to the Products and Representative is willing to
serve as the Company’s sales representative in connection therewith, on the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Representative agree as
follows:




ARTICLE I
GENERAL TERMS
1.01
Certain Defined Terms. For the purpose of this Agreement, the following
capitalized terms shall have the meanings set forth below:



(a)
“Agreement” shall mean this Agreement, including all Exhibits attached hereto,
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof.

(b)
“Claim” shall have the meaning set forth in Section 6.01.

(c)
“Commission” shall have the meaning set forth in Section 4.02.

(d)
“Company” shall have the meaning set forth in the Preamble to this Agreement.

(e)
“Confidential Information” shall have the meaning set forth in Section 5.05.

(f)
“Customers” mean current or prospective customers of the Company with respect to
the Products.

(g)
“Disclosing Party” shall have the meaning set forth in Section 5.05.

(h)
“Effective Date” shall have the meaning set forth in Section 2.02.


1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



(i)
“Extended Termination Fee” shall mean an amount equal to the average Commission
per day over the six (6) month period immediately preceding Representative’s
receipt of Notice of Termination, multiplied by the number of days between (a)
the termination date and (b) the date that is six (6) months after
Representatives receives Notice of Termination.

(j)
“Force Majeure Event” shall have the meaning set forth in Section 7.03.

(k)
“Governmental Authority” means any supranational, national, federal, provincial,
state or local judicial, legislative, executive or regulatory authority, body or
instrumentality.

(l)
‘”Gross Invoiced Sales” means the gross selling price (before application of any
discounts, rebates, credits, allowances or similar deductions or adjustments) of
all Products that are invoiced to Customers.

(m)
“Initial Termination Fee” shall mean an amount equal to the average Commission
per day based upon the six (6) month period (or actual completed months, if less
than six) immediately preceding the date written Notice of Termination,
multiplied by the number of days between (a) the termination date and (b) the
date that is six (6) months after Representative receives Notice of Termination.

(n)
“Intellectual Property” means all intellectual property rights, including all
rights in patents, patent applications, formulae, trademarks, trademark
applications, trade names, confidential information, trade secrets, inventions,
copyright, industrial designs and know-how.



(o)
“Net Invoiced Sales” with respect to any period means Gross Invoiced Sales for
such period less each of the following: (i) quantity and cash discounts, if any,
allowed and taken during such period, (ii) returns during such period, (iii)
mark-downs granted on account of retailer discontinued products and/or
unsalables.

(p)
“Notice of Termination” means a written notice provided by Company or
Representative stating the date on which that party intends to terminate this
Agreement.

(q)
“Person” means any individual, a limited liability company, a joint venture, a
corporation, a partnership, an association, a trust, a division, or an operating
group of any of the foregoing or any other entity or organization.

(r)
“Products” shall have the meaning set forth in the Recitals to this Agreement.

(s)
“Receiving Party” shall have the meaning set forth in Section 5.05.

(t)
“Representative” shall have the meaning set forth in the Preamble to this
Agreement.

(u)
“Services” means any of the services to be provided by or on behalf of
Representative to the Company under this Agreement and set forth in Exhibit B.

(v)
“Term” shall have the meaning set forth in Section 2.02.

(w)
“Territory” means the United States, excluding its territories and possessions.


2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



1.02
Interpretation. The words “hereof,” “herein,” “hereto,” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provisions of this Agreement. The
terms defined in the singular shall have a comparable meaning when used in the
plural and vice versa. The term “including” shall mean “including, without
limitation.” When a reference is made in this Agreement to an Article, a
Section, or an Exhibit, such reference shall be to an Article or Section of, or
an Exhibit to, this Agreement unless otherwise indicated.





ARTICLE II
APPOINTMENT; TERM; EFFECTIVE DATE
2.01
Appointment. Subject to the terms and conditions hereof, the Company hereby
appoints Representative as its sales representative with respect to the sale of
the Products in the Territory, and Representative hereby accepts such
appointment.

2.02
Term. This agreement shall commence on January 20, 2014 (the “Effective Date”)
and shall continue in effect for six (6) months (the “Initial Term”). This
agreement shall automatically renew for successive six (6) month periods unless
written notice is provided of either party’s intent not to renew at least six
(6) months before the end of the then-current term (the “Term”).

2.03
Effective Date. This Agreement shall have no force or effect unless and until
the Effective Date. If the Effective Date does not occur, then this Agreement
shall be void ab initio and shall have no force or effect.





ARTICLE III
OBLIGATIONS OF REPRESENTATIVE
3.01
Representative Services. In addition to such other duties and obligations of
Representative as are set forth in this Agreement, during the Term
Representative shall perform the Services set forth on Exhibit B in respect of
the Products in the Territory.

3.02
Information; Reports. During the Term, Representative shall provide to the
Company information and reports as the Company may reasonably request, including
(i) detailed reports regarding sales of the Products, Customer feedback, and
discussion of any issues and opportunities relating to the Products and the
development of the Company’s business in respect thereof; and, (ii) such
additional market data in respect of the Products and/or Customers, in each
case, at such times and in such formats as may be mutually agreed by
Representative and the Company.

3.03
Meetings. Representative shall meet with the Company on at least a quarterly
basis to discuss the sales, advertising, marketing, management and development
of the Company’s business relating to the Products, including a review of the
monthly sales, returns by SKU, Customer and market


3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



information, promotional and marketing activities, any plans of Representative
and the Company in connection therewith, and any other matters as the parties
shall determine.




ARTICLE IV
PAYMENT
.
4.01
Commission. Not later than five (5) days following the end of each fiscal month
during the Term, the Company shall pay to Representative a commission on all Net
Invoiced Sales of the Products in the Territory for such months as determined in
accordance with the rates set forth on Exhibit C attached hereto (a
“Commission”). It is understood that when calculating a Commission, retailer
funds, co-ops, new distribution allowances, and freight costs do not reduce the
Net Invoiced Sales. All commissions shall be subtracted by Fesnak & Associates,
LLP and paid directly to Representative.



4.02
Expenses. Other than as specifically provided herein, each party shall be
responsible for its own day-to-day, regular expenses incurred in connection with
the performance of its obligations under this Agreement. Also, Company shall be
allocated its pro-rata share of Data Expenses (approximately $[ ** ] annually,
its pro-rata share of NACDS (approximately $[ ** ] annually) and its pro-rata
share of ECRM (approximately $ [ *∗ ] annually).





ARTICLE V
ADDITIONAL AGREEMENTS


5.01
Intellectual Property. All rights to either party’s Intellectual Property,
including trademarks, trade names, trade secrets, brands, patents, and
copyrights shall remain that party’s absolute property during and after the Term
of this Agreement. The Products and any Intellectual Property owned by the
Company in connection therewith shall be the absolute property of the Company
during and after the Term of this Agreement. Neither party shall apply for
registration of any trademarks, trade names, or brand names of the other party
and each party hereby renounces all rights that it may acquire to such
trademarks, trade names, or brand names according to the law or customs because
of this Agreement or because of its use of such trademarks, trade names, or
brand names under this Agreement.

5.02
Grant of Sublicense. Solely to the extent necessary to enable Representative to
provide the Services in accordance with the terms herein, the Company hereby
grants Representative a royalty-free, non-


4





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



exclusive sublicense, without the right to grant further sublicenses, under any
and all applicable trademarks and other Intellectual Property owned or
controlled by or licensed to the Company or any of its Affiliates to provide,
during the Term, the Services in respect of the Products in the Territory.
Nothing contained herein shall give Representative any right to use any of the
Company’s Intellectual Property used in connection with the Products or
trademarks or trade names that may appear on the labeling for the Products,
except for providing the Services in accordance with the terms herein. Except as
provided in this Section 5.03, Representative shall not obtain any right, title,
or interest in any of the Company’s Intellectual Property or trademark or any
other trademark designation or trade name by virtue of this Agreement or
Representative’s performance of its obligations hereunder.
5.03
Competing Products. During the Term, Representative and its Affiliates reserve
the right to represent all brands, products, companies or supply services.
Company acknowledges that Representative and its Affiliates may represent or
provide sales or marketing services, directly or indirectly, in the Territory
with respect to any directly- or indirectly-competing products.

5.04
Confidentiality. In performing its obligations under this Agreement, each party
may receive information (the “Receiving Party”) of a confidential and
proprietary nature regarding the other party, including information about such
party’s Intellectual Property and its operations, research, marketing plans,
strategies and customer lists (collectively, “Confidential Information”). The
Receiving Party shall hold the other party’s Confidential Information in strict
confidence, shall not use such Confidential Information except as permitted
hereunder, and shall not disclose such Confidential Information to any third
party without the prior written consent of the disclosing party (the “Disclosing
Party”). Each party shall use the same degree of care to protect the Disclosing
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature, but in no circumstances less than a
commercially-reasonable level of care. The Receiving Party shall ensure that its
employees and agents are bound to the same obligations of confidentiality as the
Receiving Party. Confidential Information shall not be deemed to include: (a)
information which is known to the Receiving Party prior to the date of receipt
and not obtained or derived in any manner related to this Agreement; (b)
information which is or becomes part of the public domain through no fault of
the Receiving Party; or (c) information which is obtained from a third party
that lawfully possesses such Confidential Information and is under no obligation
to keep such Confidential Information confidential. The Receiving Party may
disclose Confidential Information of the Disclosing Party in response to a valid
court order, law, rule, regulation, or other governmental action, provided that
the Disclosing Party is notified in writing prior to disclosure of such
Confidential Information to permit the Disclosing Party to oppose such
disclosure by appropriate legal action. Upon the termination or expiration of
this Agreement or upon the earlier request of


5





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



the Disclosing Party, the Receiving Party shall: (i) promptly return to this
Disclosing Party all Confidential Information; or, (ii) upon written request by
the Disclosing Party, destroy all Confidential Information and provide the
Disclosing Party with written certification of such destruction. Upon the
termination or expiration of this Agreement, the Receiving Party shall cease all
further use of any Confidential Information, whether in tangible or intangible
form.
5.05
Insurance. Company shall maintain Products Liability Insurance in an amount
satisfactory to Representative, under which Representative is named as an
additional insured. Products Liability Insurance is to be placed with insurers
which have a Best’s rating of no less than “A.” Such insurance requirements
shall be maintained during the Term and shall continue for a minimum of three
years following termination of this Agreement. Failure to comply with the
insurance requirements shall place Company in material breach of this Agreement.





ARTICLE VI
INDEMNIFICATION


6.01 Indemnification by the Company. Company hereby agrees to indemnify and hold
Representative, including its Affiliates and its and their respective officers,
directors, partners, members, employees, and agents, harmless from and against
any and all claims, actions, suits, losses, demands, damages, costs, and
expenses (including reasonable attorneys’ fees, settlements, and judgments) of
every kind, nature, or description (each, a “Claim”) brought in connection with,
arising out of, or related to the Products or the Company’s breach of its
representations, warranties, or covenants hereunder, including, without
limitation, Claims associated with any bodily injury, death, damage to property
or other damage, attributable or alleged to be attributable to any Products.




ARTICLE VII
TERMINATION


7.01
Termination. This Agreement shall be terminable as follows:

(a)
In the event that a party hereto commits a material breach of any of the terms
or conditions of this Agreement, the other party may terminate this Agreement
(i) if such breach may be cured, upon written notice if the breaching party
fails to cure such breach within thirty (30) days after its receipt of written
notice thereof, or (ii) if such breach is incapable of cure, upon written notice
to the other party thereof.

(b)
In accordance with the provisions of Section 7.03;


6





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



(c)
The Company may terminate this Agreement during the Initial Period for any
reason, upon written Notice of Termination to Representative thereof. In such
event, the Company shall pay Representative an amount equal to an Initial
Termination Fee within thirty (30) days of the termination date; or,

(d)
Either party hereto may terminate this Agreement after the Initial Period for
any reason, upon at least six (6) months’ prior written Notice of Termination to
the other party thereof. The Company may terminate this Agreement in accordance
with the immediately preceding sentence but with less than six (6) months’ prior
written Notice of Termination to Representative; provided, that in such event,
the Company shall pay Representative an amount equal to an Extended Termination
Fee within thirty (30) days of the termination date.

7.02
Effect of Termination. Within thirty (30) days of termination or expiration of
this Agreement, other than with respect to any amounts then the subject of a
good faith dispute, the Company shall pay to Representative and Representative
shall pay to the Company all monies due in respect of the Services provided.

7.03
Force Majeure. If either party is prevented from or delayed in performing any of
its obligations hereunder due to any cause which is beyond the non-performing
party’s reasonable control, including, without limitation, fire, explosion,
flood, or other acts of God; acts, regulations, or laws of any Governmental
Authority; war or civil commotion; acts of terrorism, strike, lock-out or labor
disturbances; or failure of public utilities or common carriers (a “Force
Majeure Event”), such non-performing party shall not be liable for breach of
this Agreement with respect to such non-performance or delay to the extent any
such non-performance or delay s due to a force Majeure Event; provided, that the
non-performing party gives immediate written notice to the other party of the
Force Majeure Event. If a Force Majeure Event asserted as the basis of a party’s
non-performance continues to prevent performance for more than one (1) month,
the other party may terminate this Agreement by giving written notice to the
non-performing party before the non-performing party resumes performance.
Notwithstanding anything contained in this Section 7.03, such non-performing
party shall exercise commercially-reasonable efforts to eliminate the Force
Majeure Event and to resume timely performance of its affected obligations as
soon as practicable.







ARTICLE IIX
MISCELLANEOUS


8.01
Notices. All notices and other communications shall be in writing and shall be
deemed to have been duly given when: (a) delivered personally, or (b)
transmitted by facsimile (with receipt


7





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



confirmed), or (c) if mailed, five (5) days after being deposited in the United
States mail, postage prepaid, or by certified or registered mail, return receipt
requested, postage prepaid, or (d) if sent by overnight courier for delivery on
the next day, the day following deposit of the notice with Federal Express or
another rationally-recognized overnight courier service (billed to sender), to
the parties at the following addresses:
If to Representative:        S. Emerson Group
Attn: Scott Emerson
407 East Lancaster Avenue
Wayne, Pennsylvania 19087
Tel: (610) 291-9660 / Fax: (610) 971-9616


With a Copy to:            Steven L. Gershman, Esq.
The Navy Yard Corporate Center
One Crescent Drive, Suite 400
Philadelphia, PA 19112


If to Company:            CCA Industries, Inc.
Attention: Chief Executive Officer
200 Murray Hill Parkway
East Rutherford, NJ 07073
Telephone (201) 935-3232
Facsimile: (201) 842-6049


With a Copy to:            CCA Industries, Inc.
Attention: Chief Financial Officer
200 Murray Hill Parkway
East Rutherford, NJ 07073
Telephone (201) 935-3232
Facsimile: (201) 842-6049


8.02
Failure to Exercise. The failure of either party to enforce at any time for any
period any provisions hereof shall not be construed to be a waiver of such
provision or of the right of such party thereafter to enforce each such
provisions, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Remedies provided herein are cumulative and not exclusive
of any remedies provided at law.

8.03
Assignment. This Agreement may not be assigned by either party without the prior
written consent of the other party, except that, without such consent, (i) the
Company may assign its rights and/or obligations hereunder to any of its
Affiliates, (ii) either party may make an assignment of this Agreement as
collateral security in favor of its lenders, and (iii) the Company may assign
this Agreement to a purchaser of all or substantially all of the assets of the
Company’s business related to the Products. Subject to the foregoing sentence,
this Agreement shall bind and inure to the benefit


8





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



of the parties hereto and their respective successors and assigns.
Notwithstanding, Representative may, assign its rights and obligations to any
third party contractor.
8.04
No Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Company and Representative, or
their successors or permitted assigns, any rights or remedies under or by reason
of this Agreement.

8.05
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, to the extent the economic benefits
conferred by such Agreement to both parties remain substantially unimpaired, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any o the terms or
provisions of this Agreement in any other jurisdiction.

8.06
Governing Law. This Agreement shall be deemed to have been entered into in the
State of New Jersey, and shall be construed and interpreted in accordance with
the laws of that State applicable to agreements made and to be performed in the
State of New Jersey. Any and all disputes, controversies and claims arising out
of or relating to this Agreement, or with respect to the interpretation of this
Agreement, or the rights or obligations of the parties and their successors and
permitted assigns, whether by operation of law or otherwise, shall be settled
and determined by arbitration in New Jersey pursuant to the then existing rules
of the American Arbitration Association for commercial arbitration. The
arbitrators shall have the power to award specific performance, rescission or
injunctive relief in addition to damages or other monetary awards, but shall not
have the power to modify, alter, enlarge upon or otherwise change any of the
provisions or terms and conditions of this Agreement.  The arbitration shall be
final and binding upon the parties and judgment there on may be entered in the
courts of the State of New Jersey and the United States federal courts in said
State, and the parties hereby consent to the jurisdiction of such courts for
such purposes. Service of any notice, process, motion or other document in
connection with any arbitration proceeding, any arbitration award or any other
action or proceeding, maybe by personal service or by certified or registered
mail return receipt requested, addressed to the party intended at its address
for the receipt of notices as herein set forth.

8.07
Headings. The headings used herein have been inserted for convenience only and
shall not affect the interpretation of this Agreement.

8.08
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and together shall constitute one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart.


9





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



8.09
Entire Agreement. This Agreement contains the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters, except for
any written agreement of the parties that expressly provides that it is not
superseded by this Agreement. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed (i) in
the case of an amendment, by the Company and Representative, and (ii) in the
case of a waiver, by the party against whom the waiver is to be effective.

8.10
Survival. Section 5.02 and5.05, and Articles IV, VI, and IIX shall survive the
expiration or termination of this Agreement in accordance with the respective
terms thereof.



IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.


S. Emerson Group


/s/ Scott R. Emerson
Scott R. Emerson
President


CCA Industries, Inc.


/s/ Richard Kornhauser
Richard Kornhauser, President & CEO
                    

10





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





EXHIBIT A
LIST OF PRODUCTS

11





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





EXHIBIT B
LIST OF SERVICES


During the Term, Representative shall perform the Services set forth below in
respect of the Products in the Territory:
(1)
Promote, solicit, and encourage the continued demand for the Products by
Customers;

(2)
Provide complete sales representation coverage of all classes of trade in
respect of the Products, including food, drug, mass merchandising, dollar
stores, club stores, drug wholesalers;

(3)
Provide retail sales calls on a periodic basis or otherwise as may be requested
by the Company or otherwise when advisable;

(4)
Provide sales promotion planning and administration;

(5)
Promptly transmit to the Company all orders and offers to purchase the Products
takes or received by Representative;

(6)
Assist the Company in the sales and marketing of the Products to Customers as
the Company shall reasonably request; and,

(7)
Allocate booth space to the Products at the National Association of Chain Drug
Stores (NACDS) annual marketplace conference, NACDS annual meeting, ECRM events
and other similar industry conferences, meetings, events, and conventions.



Notwithstanding anything contained in this agreement, the Company must approve
(1) all pricing of products by item, brand and account (2) all co-op funding by
item, brand and account (3) all sales goals by item, brand and account (4) all
business plans and (5) all return authorizations.





















12





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED









EXHIBIT C
SALES COMMISSIONS


The marginal percentage of Commissions charged in any fiscal year (or any
portion thereof if less than a full fiscal year) during the Term shall be
determined in accordance with the table set forth below.


Net Invoiced Sales during
each Fiscal Year
Commission on Net Invoiced Sales
All Net Invoiced Sales
[ ** ]
 
 
 
 
 
 






13



